                      So Ordered.

     Dated: November 24th, 2018

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                    UNITED STATES BANKRUPTCY COURT
14
                    EASTERN DISTRICT OF WASHINGTON
15
16
17   IN RE:
18                                             Case No. 17-01849-FLK11
19   KEELER’S MEDICAL SUPPLY,
20   INC.,                                     FINDINGS OF FACT &
21
                                               CONCLUSIONS OF LAW RE:
                           Debtor.             CONFIRMATION OF CHAPTER
22
                                               11 PLAN
23
24
25
26
27
28         This matter came on for hearing on November 20, 2018 on the request
29
30
     of Keeler’s Medical Supply, Inc., for confirmation of the Debtors’ proposed
31
     Plan of Reorganization (“Plan”) (Docket No. 130).     The Court has
32
33
34
                                                                    411 North 2nd St.
     FINDINGS OF FACT &                                    Yakima, Washington, 98901
     CONCLUSIONS OF LAW                  -1-                          (509) 248-4282


 17-01849-FLK11     Doc 154   Filed 11/26/18    Entered 11/26/18 09:49:38    Pg 1 of 13
 1   considered the Declaration of Charles Vetsch as well as any testimony elicited
 2
 3   or proffered without objection at the confirmation hearing. The only creditor
 4
     or party in interest that filed an objection to confirmation of the Plan was the
 5
 6   Internal Revenue Service. The Internal Revenue Service has withdrawn its
 7
 8   objection, as evidenced by the signature of its counsel on the Order
 9
10   Confirming the Debtor’s Chapter 11 Plan (subject to the provisions contained
11
12
     in said confirmation order). Based upon the evidence, the Court hereby finds
13
     and concludes as follows:
14
15   I.    Findings of Fact
16
17         1.     The Debtors gave proper notice of their Plan and the hearing on
18
19   confirmation of the Plan to creditors and parties in interest as required by
20
21
     FRBP 2002, LBR 2002-1 and LBR 3018-1 as well as other applicable
22
     provisions of the Bankruptcy Code and Federal Rules of Bankruptcy
23
24   Procedure.
25
26         2.     The following classes of claims are impaired under the Plan:
27
28         Class 2:             Priority Tax Claims
29         Class 3:             Priority Wage Claims
           Class 4:             Secured Claim of the Internal Revenue Service
30
           Class 5:             Secured Claim of Yakima County
31
           Class 6:             Unsecured Claims
32
33
34
                                                                      411 North 2nd St.
     FINDINGS OF FACT &                                      Yakima, Washington, 98901
     CONCLUSIONS OF LAW                     -2-                         (509) 248-4282


 17-01849-FLK11       Doc 154    Filed 11/26/18   Entered 11/26/18 09:49:38    Pg 2 of 13
 1
 2         3.     The Debtors have properly filed a Report of Balloting and Ballot
 3
     Summary in each of their cases. The Report of Balloting and Ballot
 4
 5
     Summaries indicate that:
 6
 7                3.1   Class 2 did not vote for or against the Plan.
 8
 9                3.2   Class 3 has voted against the Plan.
10
11                3.3   Class 4 did not vote for or against the Plan but has
12
     consented to confirmation of the Plan.
13
14
                  3.4   Class 5 did not vote for or against the Plan.
15
16                3.5   Class 6 voted in favor of the Plan.
17
18         4.     No ballots other than those identified in the Report of Balloting
19
20   and Balloting Summary have been received by the Debtors.
21
           5.     One Hundred Percent (100%) of the creditors casting votes in
22
23
     Class 6 voted in favor of the Plan.
24
25         6.     The Plan has been accepted in writing by at least one non-insider
26
27   class of impaired creditors, as required by 11 U.S.C. §1129(a)(10).
28
29         7.     The Plan complies with all provisions of Title 11 of the United
30
     States Code as well as other applicable law.
31
32
33
34
                                                                       411 North 2nd St.
     FINDINGS OF FACT &                                       Yakima, Washington, 98901
     CONCLUSIONS OF LAW                    -3-                           (509) 248-4282


 17-01849-FLK11      Doc 154    Filed 11/26/18   Entered 11/26/18 09:49:38      Pg 3 of 13
 1         8.     No creditor or party in interest, other than the Internal Revenue
 2
 3   Service, has objected to confirmation of the Plan. Pursuant to FRBP
 4
     3020(b)(2), the Court finds the Plan has been proposed in good faith and not
 5
 6   by any means forbidden by law.
 7
 8         9.     All payments made or promised by the Debtors under the Plan for
 9
10   services or for costs and expenses in, or in connection with, the Plan and
11
12
     incident to the case, have been fully disclosed to the Court and are reasonable
13
     and are hereby approved, or, if to be fixed after confirmation of the Plan, will
14
15   be subject to approval of the Court. No party is issuing securities or acquiring
16
17   property under the Plan.
18
19         10.    The Reorganized Debtor will continue to be owned by the
20
21
     shareholders who owned the Debtor on the Petition Date after confirmation of
22
     the Plan. However, under the Plan the Debtor has liquidated all of its assets
23
24   and will distribute those assets to creditors under the Plan. The shareholders
25
26   of the Debtor will not receive any distributions under the Plan.
27
28         11.    After confirmation, the Debtor does not intend to employ any
29
     individuals, including insiders.
30
31
32
33
34
                                                                     411 North 2nd St.
     FINDINGS OF FACT &                                     Yakima, Washington, 98901
     CONCLUSIONS OF LAW                    -4-                         (509) 248-4282


 17-01849-FLK11      Doc 154    Filed 11/26/18   Entered 11/26/18 09:49:38    Pg 4 of 13
 1         12.    With respect to each impaired class of claims described in the
 2
 3   Plan, the Plan will pay such claimants: (a) in the case of Class 4, the amount
 4
     agreed upon by the Debtor and the Class 4 Claimant; (b) in the case of Class 2,
 5
 6   3 and 5 one hundred percent (100%) of the principal balance of such claims,
 7
 8   over time, as more specifically described in the Plan; and (c) with respect to
 9
10   Class 6, such funds as may remain after payment of Claimants in Class 1 – 5,
11
12
     as provided in the Plan.
13
           13.    The Debtor have prepared a liquidation analysis, which is
14
15   attached to the Debtor’s approved Disclosure Statement. The liquidation
16
17   analysis demonstrates that in the event the Debtors were liquidated outside of
18
19   these proceedings, as opposed to receiving the distributions called for by the
20
21
     Plan, that such creditors in classes 2, 3 and 5 would, more likely than not,
22
     receive less than one hundred percent (100%) of the amount of their allowed
23
24   claims.
25
26         14.    The Court finds that creditors in Classes 2, 3 and 5 will receive
27
28   more under the Debtors’ Plan than they would receive if the Debtors were
29
     liquidated pursuant to the provisions of Chapter 7 of the Bankruptcy Code.
30
31
32
33
34
                                                                     411 North 2nd St.
     FINDINGS OF FACT &                                     Yakima, Washington, 98901
     CONCLUSIONS OF LAW                    -5-                         (509) 248-4282


 17-01849-FLK11      Doc 154    Filed 11/26/18   Entered 11/26/18 09:49:38    Pg 5 of 13
 1         15.    Administrative Claimants in Class 1 will be paid in cash either:
 2
 3   (a) upon the Effective Date of the Plan (unless any particular Claimant agrees
 4
     upon a different or less favorable treatment); or (b) upon approval of such
 5
 6   administrative claimants’ fees and costs as required by applicable Bankruptcy
 7
 8   law. Such treatment complies with the requirements of 11 U.S.C.
 9
10   §1129(a)(9)(A).
11
12
           16.    Other than Class 1 Administrative Creditors, Class 2 Priority Tax
13
     Creditors and Class 3 Priority Wage Claimants, the Debtors do not have any
14
15   creditors with claims pursuant to 11 U.S.C. §507(a).
16
17         17.    The Debtors’ approved Disclosure Statement describes the
18
19   Debtors’ proposed operations under the Plan. The Debtor’s Plan is a
20
21
     liquidation plan. The Debtor does not propose any operations under the Plan
22
     other than making the distributions called for by the Plan.
23
24         18.    Classes 1 and 6 are unimpaired or not entitled to vote on the Plan.
25
26         19.    The Debtors are current in the payment of the quarterly fees
27
28   payable to the United States Trustee. The Plan provides for the payment of all
29
     United States Trustee fees payable under 28 U.S.C. §1930. To the extent any
30
31
     quarterly fees remain owing upon confirmation, the Debtor shall file such
32
33
34
                                                                     411 North 2nd St.
     FINDINGS OF FACT &                                     Yakima, Washington, 98901
     CONCLUSIONS OF LAW                    -6-                         (509) 248-4282


 17-01849-FLK11     Doc 154    Filed 11/26/18    Entered 11/26/18 09:49:38    Pg 6 of 13
 1   operating reports as are required and pay such fees within ten (10) days of the
 2
 3   Effective Date.
 4
           20.    All payments to insiders of the Debtors during the course of the
 5
 6   case have been disclosed.
 7
 8         21.    Classes 2, 3 and 5 (“Non-Accepting Classes”) have neither
 9
10   accepted nor rejected the Plan. As a result, the Plan does not comply with 11
11
12
     U.S.C. §1129(a)(8). The Court finds that the treatment of the Non-Accepting
13
     Classes under the Plan is fair and equitable for the following reasons:
14
15                21.1 The Plan provides that creditors in the Non-Accepting
16
17   Classes will retain any security which secures such creditors’ claims until such
18
19   claims have been paid in full;
20
21
                  21.2 The Plan provides for the payment of one hundred percent
22
     (100%) of the principal amount of such claims in the Non-Accepting Classes
23
24   over time; and
25
26                21.3 The Plan provides for interest payments to holders of
27
28   claims in the Non-Accepting Classes until such claims have been paid in full
29
     in accordance with the terms of the Plan.
30
31
32
33
34
                                                                      411 North 2nd St.
     FINDINGS OF FACT &                                      Yakima, Washington, 98901
     CONCLUSIONS OF LAW                     -7-                         (509) 248-4282


 17-01849-FLK11        Doc 154   Filed 11/26/18   Entered 11/26/18 09:49:38    Pg 7 of 13
 1         22.      The Effective Date of the Plan is the day that is fourteen (14)
 2
 3   days after the date the order confirming the Plan is entered on the Court’s
 4
     docket.
 5
 6         23.      Substantial Consummation of the Plan will occur upon the
 7
 8   making of the first payment to a creditor in Class 2 or 3 according to the terms
 9
10   of the Plan.
11
12
     II.   Conclusions of Law
13
           Based upon the foregoing findings of fact, the pleadings filed in this
14
15   case and the testimony and other evidence provided at the confirmation
16
17   hearing, if any, the Court concludes that:
18
19         A.       The requirements for confirmation of the Plan imposed by the
20
21
     Bankruptcy Code, Federal Rules of Bankruptcy Procedure and other
22
     applicable law, including the requirements of 11 U.S.C. §1129 have been met.
23
24         B.       The Plan should be confirmed.
25
26         C.       To the extent that the above entered findings of fact are, in fact,
27
28   conclusions of law, such findings are hereby incorporated into these
29
     conclusions of law and should be denominated as such.
30
31
32
33
34
                                                                        411 North 2nd St.
     FINDINGS OF FACT &                                        Yakima, Washington, 98901
     CONCLUSIONS OF LAW                      -8-                          (509) 248-4282


 17-01849-FLK11       Doc 154    Filed 11/26/18    Entered 11/26/18 09:49:38     Pg 8 of 13
 1         D.     The provisions of Chapter 11 have been complied with and the
 2
 3   Plan has been proposed in good faith and not by means forbidden by law.
 4
           E.     Any and all payments for which Bankruptcy Court approval is
 5
 6   required, including authorization required by 11 U.S.C. §§327 and 330, shall
 7
 8   remain subject to Bankruptcy Court approval notwithstanding confirmation of
 9
10   the Plan.
11
12
           F.     The Debtors have disclosed the identity and affiliations of all
13
     parties who are to serve as officers and directors under the Plan. The Debtors
14
15   have disclosed the identity of all insiders who will be paid a salary or
16
17   consulting fees under the Plan. The Debtors’ disclosures satisfy the
18
19   requirements of 11 U.S.C. §1129(a)(5).
20
21
           G.     No governmental regulatory commission is required to approve
22
     the Plan or the terms of the Plan.
23
24         J.     The Debtors’ Plan satisfies the requirements of 11 U.S.C.
25
26   §1129(a)(7) in that each impaired class that has not accepted the Plan will
27
28   receive value, as of the Effective Date of the Plan, that is not less than the
29
     amount such claimant would receive if the Debtors were liquidated under
30
31
     Chapter 7 of the Bankruptcy Code.
32
33
34
                                                                       411 North 2nd St.
     FINDINGS OF FACT &                                       Yakima, Washington, 98901
     CONCLUSIONS OF LAW                     -9-                          (509) 248-4282


 17-01849-FLK11      Doc 154    Filed 11/26/18    Entered 11/26/18 09:49:38     Pg 9 of 13
 1         K.     The only Classes entitled to vote on the Plan who have not
 2
 3   accepted the Plan are the Non-Accepting Classes. However, the Plan is fair
 4
     and equitable with respect to the treatment of the Non-Accepting Classes
 5
 6   pursuant to 11 U.S.C. §1129(b)(2)(A). As a result, the Plan can be confirmed
 7
 8   notwithstanding the provisions of 11 U.S.C. §1129(a)(8).
 9
10         L.     Administrative Claims described by 11 U.S.C. §503(b) and 11
11
12
     U.S.C. §507(a)(2) are provided for as required by 11 U.S.C. §1129(a)(9).
13
           M.     At least one impaired class of claims has accepted the Plan and
14
15   the Plan therefore meets the requirements of 11 U.S.C. §1129(a)(10).
16
17         N.     Confirmation of the Plan is not likely to be followed by the
18
19   liquidation, or the need for further financial reorganization of the Debtors.
20
21
           O.     The Effective Date of the Plan will be the date that is fourteen
22
     (14) days following entry of the order of confirmation on the Court’s docket.
23
24         P.     The Debtors are authorized and directed to begin consummation
25
26   of the Plan on the Effective Date, including through the execution, ratification,
27
28   and implementation of all loan and security documents authorized or
29
     contemplated by the Plan.
30
31
32
33
34
                                                                       411 North 2nd St.
     FINDINGS OF FACT &                                       Yakima, Washington, 98901
     CONCLUSIONS OF LAW                    -10-                          (509) 248-4282


 17-01849-FLK11     Doc 154    Filed 11/26/18     Entered 11/26/18 09:49:38    Pg 10 of 13
 1         Q.     Substantial Consummation of the Plan will occur upon the
 2
 3   making of the first payment to a creditor in Class 2 or Class 3 according to the
 4
     terms of the Plan.
 5
 6         R.     Creditors and parties in interest were given proper notice of the
 7
 8   confirmation hearing.
 9
10         S.     The Objection to confirmation of the Plan filed by the Internal
11
12
     Revenue Service was addressed by the Debtors adding the following language
13
     to order confirming the Plan, which order has been agreed to by the Internal
14
15   Revenue Service:
16
17          5.1 The Plan contemplates that the Debtor will file an
18          objection to the IRS Proof of Claim and that distributions to the
19          IRS under the Plan will be based upon the Court’s resolution of
20          the claims litigation or alternately upon agreement of the
21
            Debtor and the IRS.
22
            5.2 The Debtor and the IRS have agreed that the IRS will
23
            accept the sum of $570,991.79 (which is the principal balance
24          of the IRS Class 4 Claim) as its sole payment under the Plan.
25          The Debtor shall pay the IRS the sum of $570,991.79, from
26          funds held by the Debtor, no later than thirty (30) days from the
27          Effective Date.      This sum shall constitute the Class 4
28          Distribution called for by paragraph 6.02 of the Plan.
29
            5.3 In addition to the Class 4 Distribution, Vetsch
30
            Investments, LLC, which owns the real property located at
31
            2001 West Lincoln Avenue shall distribute $100,000.00 to the
32
33
34
                                                                      411 North 2nd St.
     FINDINGS OF FACT &                                      Yakima, Washington, 98901
     CONCLUSIONS OF LAW                   -11-                          (509) 248-4282


 17-01849-FLK11     Doc 154   Filed 11/26/18     Entered 11/26/18 09:49:38    Pg 11 of 13
 1         IRS within twenty-four (24) months of the Effective Date. The
 2         proceeds shall be paid to the IRS from the sale of the Lincoln
 3         Property (“Secondary IRS Payment”). The Secondary IRS
           Payment shall be in addition to the amounts Vetsch Investments
 4
           has agreed to make available for Class 2 and Class 3 creditors
 5
           under the Plan.
 6
 7         5.4 Upon making the Class 4 Distribution the IRS shall place
 8         any additional taxes owed by the Debtor and any taxes assessed
 9         individually against Charles & Cherie Vetsch (to the extent
10         such taxes resulted from the non-payment of taxes by the
11         Debtor)(collectively “Set Aside Taxes”) in an uncollectable
12
           status. No collection activity shall be taken on the Set Aside
           Taxes against either the Debtor or Mr. & Mrs. Vetsch so long
13
           as the IRS receives the Secondary IRS Payment within twenty-
14
           four (24) months of the Effective Date. If the IRS does not
15         receive the Secondary IRS Payment within twenty-four (24)
16         months, the IRS shall be free to take such additional collection
17         activity as is allowed by applicable non-bankruptcy law. If the
18         Debtor substantially defaults on the plan payments due to the
19         IRS, the outstanding balance is immediately due and payable.
20         Payment shall be for the entire amount owed to the IRS under
21
           the plan. The IRS may collect these unpaid tax liabilities
           through the administrative collection provisions of the Internal
22
           Revenue Code.
23
24
25
26   [Intentionally Left Blank]
27
28
29
30
31
32
33
34
                                                                    411 North 2nd St.
     FINDINGS OF FACT &                                    Yakima, Washington, 98901
     CONCLUSIONS OF LAW                 -12-                          (509) 248-4282


 17-01849-FLK11    Doc 154   Filed 11/26/18    Entered 11/26/18 09:49:38    Pg 12 of 13
 1         T.     With the addition of the language described in paragraph S,
 2
 3   above, the objection to confirmation of the Internal Revenue Service is hereby
 4
     withdrawn.
 5
 6
 7
 8         /      /      /      End of Order         /     /       /
 9
10
11
12
     Presented By:
13
14
           /s/ Roger W. Bailey
15   ROGER W. BAILEY (WSBA 26121)
16   JOSHUA J. BUSEY (WSBA 34312)
17   Bailey & Busey PLLC
18   Counsel for Keeler’s Medical Supply, Inc.
19
     \\Diane-pc1\e\USB 3.0 PC Card Adapter\KEELERS       MEDICAL       SUPPLY-416\Bankruptcy-
20   2017002\Plan\Findings of Fact - 112018.doc
21
22
23
24
25
26
27
28
29
30
31
32
33
34
                                                                        411 North 2nd St.
     FINDINGS OF FACT &                                        Yakima, Washington, 98901
     CONCLUSIONS OF LAW                    -13-                           (509) 248-4282


 17-01849-FLK11       Doc 154   Filed 11/26/18    Entered 11/26/18 09:49:38       Pg 13 of 13
